J-S50036-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

DEMAR J. EDWARDS,

                         Appellant                  No. 1917 EDA 2016


             Appeal from the PCRA Order entered June 2, 2015,
           in the Court of Common Pleas of Northampton County,
            Criminal Division, at No(s): CP-48-CR-0004090-2010.


BEFORE: PANELLA, MOULTON, and RANSOM, JJ.

MEMORANDUM BY RANSOM, J.:                     FILED SEPTEMBER 27, 2017

      Appellant, Demar J. Edwards, appeals pro se from the June 2, 2016

order denying his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

      The pertinent facts and procedural history as gleaned from our review

of the certified record are as follows: On November 29, 2007, Appellant and

three accomplices entered an apartment located in Easton.        Three of the

men ran upstairs to a third floor bedroom, after which Appellant and one of

his accomplices shot and killed three victims execution-style.

      Investigation of these murders spanned several years. Appellant was

arrested on September 1, 2010, and charged with three counts of criminal

homicide and three counts of criminal conspiracy.         Prior to trial, the

Commonwealth filed notice of aggravated circumstances and its intention to
J-S50036-17



seek the death penalty. On September 15, 2011, the trial court granted the

Commonwealth’s motion to join Appellant’s trial with one of his co-

defendants, and it denied Appellant’s motion for severance.

        Prior to the start of trial, the Commonwealth and Appellant reached an

agreement whereby in exchange for the Commonwealth’s forgoing the death

penalty, Appellant agreed to proceed with a bench trial rather than a jury

trial. On November 3, 2011, the trial court found Appellant guilty of three

counts of first-degree murder and three counts of conspiracy.      Thereafter,

Appellant was sentenced to an aggregate term of three, consecutive life

terms. Following the denial of his post-sentence motion, Appellant filed an

appeal to this Court.    We affirmed his judgment of sentence on June 11,

2013. See Commonwealth v. Edwards, 82 A.3d 458 (Pa. Super. 2013)

(unpublished memorandum), appeal denied, 83 A.3d 167 (Pa. 2013).

        Appellant timely and pro se filed a PCRA petition on November 21,

2014.    The PCRA court appointed counsel, who filed an amended petition.

Evidentiary hearings were held on three days in April 2015.         Both trial

counsel and Appellant testified. By order entered June 2, 2015, the PCRA

court denied the petition.

        On October 5, 2015, Appellant pro se filed a petition requesting

permission to appeal nunc pro tunc.      The PCRA court granted Appellant’s

request and appointed new counsel.          Counsel filed Pa.R.A.P. 1925(b)

statement of concise statement of errors complained of on appeal on July 5,

2016.

                                     -2-
J-S50036-17



       On September 19, 2016, new counsel filed an application to stay the

appeal, an application to remand, and an application to withdraw with this

Court.   On October 11, 2016, this Court remanded and directed the PCRA

court to conduct a Grazier1 hearing.             After conducting this hearing, the

PCRA court granted counsel’s application to withdraw and permitted

Appellant to proceed pro se.           Thereafter, Appellant pro se filed a Rule

1925(b) statement, and the PCRA court filed its Pa.R.A.P. 1925(a) opinion.2

       Appellant’s pro se brief does not contain a statement of questions

involved pursuant to Pa.R.A.P. 2116.           Rather, he lists the following issues

under his “Table of Contents:”

       1. Did the [PCRA] court [err] in dealing with the ineffectiveness
          of trial counsel and “appeal counsel.”

       2. Did the [PCRA] court [err] in dealing with prosecutorial
          misconduct from the information of Josh Oliver.

       3. Did the PCRA court [err] in finding that trial counsel was [not]
          ineffective for failing to complete the mitigation investigation,
          for a jury trial #4 and #3 of [Appellant’s Rule] 1925(b)
          response?

       4. Did the PCRA court [err] in finding that trial counsel was not
          ineffective for failing to call witness Eugenio Torres and Jacob
          Christine as [a] witness for [Appellant’s] trial?



____________________________________________


1
    Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).
2
  Although this Court initially dismissed the appeal due to Appellant’s failure
to file a brief, we subsequently reinstated the appeal.




                                           -3-
J-S50036-17


      5. Did the PCRA court [err] in finding that counsel was [not]
         ineffective for failing to investigate a letter from Rommell
         Thompson, a [C]ommonwealth witness?

      6. The PCRA court erred in finding that trial counsel was [not]
         ineffective for failing to properly investigate the case.

      7. Did the [C]ommonwealth violate [Appellant’s] rights under
         the 14th Amendment [o]f Due Process of the Pennsylvania
         Constitution and the United States Constitution, at the trial
         and Post Trial Proceeding?

Appellant’s Brief at ii (unnumbered).

      When examining a post-conviction court's grant or denial of relief, we

are limited to determining whether the court's findings were supported by

the record and whether the court's order is otherwise free of legal error.

Commonwealth v. Quaranibal, 763 A.2d 941, 942 (Pa. Super. 2000). We

will not disturb findings that are supported in the record.   Id.   The PCRA

provides no absolute right to a hearing and the post-conviction court may

elect to dismiss a petition after thoroughly reviewing the claims presented

and determining that they are utterly without support in the record. Id.

      Because a majority of Appellant’s claims challenge the stewardship of

trial counsel, we apply the following principles. The law presumes counsel

has rendered effective assistance.      Commonwealth v. Rivera, 10 A.3d

1276, 1279 (Pa. Super. 2010). The burden of demonstrating ineffectiveness

rests on Appellant.   Id.   To satisfy this burden, Appellant must plead and

prove by a preponderance of the evidence that: “(1) his underlying claim is

of arguable merit; (2) the particular course of conduct pursued by counsel

did not have some reasonable basis designed to effectuate his interests;

                                     -4-
J-S50036-17


and, (3) but for counsel’s ineffectiveness, there is a reasonably probability

that the outcome of the challenged proceedings would have been different.”

Commonwealth v. Fulton, 830 A.2d 567, 572 (Pa. 2003).                 Failure to

satisfy any prong of the test will result in rejection of the appellant’s

ineffective assistance of counsel claim.     Commonwealth v. Jones, 811

A.2d 994, 1002 (Pa. 2002).

     Within his brief, Appellant fails to develop any meaningful argument

regarding his ineffectiveness claims and the tripartite test stated above. In

fact, other than a “Summary of Argument,” which essentially restates his

ineffectiveness claims, and asserts several more, see Appellant’s Brief at 1,

Appellant provides no supporting argument. This Court has stated:

     While this [C]ourt is willing to liberally construe materials filed by
     a pro se litigant, we note that appellant is not entitled to any
     particular advantage because [he] lacks legal training. As our
     supreme court has explained, any layperson choosing to
     represent [himself] in a legal proceedings must, to some
     reasonable extent, assume the risk that [his] lack of expertise
     and legal training will prove [his] undoing.

Commonwealth v. Rivera, 685 A.2d 1011, 1013 (Pa. Super. 1996)

(internal punctuation modified; citation omitted).          The Rivera panel

reiterated that “we decline to become the appellant’s counsel. When issues

are not properly raised and developed in briefs, when the briefs are wholly

inadequate to present specific issues for review[,] a Court will not consider

the merits thereof.” Id. Stated differently, Appellant has failed to provide




                                     -5-
J-S50036-17



this Court with a brief that would permit us to conduct meaningful appellate

review. Thus, we hold that Appellant has waived all the above claims.

     Recognizing his failure to provide an argument section, Appellant has

filed an application to amend his brief, in which he includes one.      The

Commonwealth opposes Appellant’s application.     We deny the application.

Nevertheless, even were we to grant it, we would still find waiver based

upon the scant and irrelevant citations put forth by Appellant.         See

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (explaining

when “an appellate brief fails to provide any discussion of a claim with

citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived”) (citation

omitted).

     Application to Amend denied. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/27/2017




                                   -6-